Citation Nr: 1700119	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-00 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for asbestos related pleural disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for asbestos related pleural disease and assigned a noncompensable rating, effective June 9, 2004.

The Veteran testified before the undersigned at a Board videoconference hearing in August 2016.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In testimony provided during the August 2016 Board hearing, the Veteran asserted that his pleural disease symptoms had worsened since the March 2010 VA examination.  The Board observes that the Veteran was also provided a VA examination in June 2011.  Notwithstanding, the appellant asserted that his difficulty in breathing had worsened from 2010 to 2016.  The Veteran has competently testified that his condition has increased in severity since his last 
VA examination in 2011.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, the Veteran should be provided a VA examination to assess the severity of his asbestos related pleural disease.

A review of the claims file indicates that the Veteran was scheduled for a VA examination in September 2013.  However, he failed to report for the examination.  When a claimant fails to report for an examination scheduled in conjunction with a claim without good cause, the claim shall be denied.  38 C.F.R. § 3.655 (b) (2016). Good cause includes, but is not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc.  Id. 

During the Board hearing, the Veteran reported that he did not receive notice of the September 2013 VA examination.  The Board finds that, given the above, and affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report to the previous VA examination.   

Additionally, updated VA/TRICARE treatment records should be associated with the record as the Veteran testified to receiving his medication with TRICARE.  
See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding VA/TRICARE records related to the Veteran's asbestos related pleural disease.

2.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his asbestos related pleural disease.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  

All necessary testing must be accomplished, to include full pulmonary function tests (PFTs) with pre-bronchodilator and post-bronchodilator FVC and DLCO (SB) findings.  If the examiner determines that post-bronchodilator testing should not be done, he/she should state why this is the case.  The examiner should also provide an opinion in regard to the Veteran's maximum exercise capacity and the degree of impairment due to his asbestos related pleural disease. 

A comprehensive rationale must be provided for all opinions rendered by the examiner.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).


